Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo. Ardington@LFG.com VIA Email & EDGAR April 17, 2014 Alberto H. Zapata Senior Counsel Insured Investments Office Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln National Variable Annuity Account L Post-Effective Amendments on Form N-4 Filing Nos.: 333-187069; 333-187070; 333-187071; 333-187072 Dear Mr. Zapata: This letter is in response to your comments of April 11, 2014. 1.General Comments Please clarify supplementally whether there are any types of guarantees, credit enhancements, or other support agreements with third parties. Response: There are no guarantees, credit enhancements, or other support agreements with third parties to support any of the company’s guarantees under the contract. 2.The Lincoln National Life Insurance Company (p. 7) File No. 333-187070 only: The first sentence of the second paragraph regarding allocations to the fixed account should be deleted. Response: The sentence has been deleted. 3.Examples Please confirm that the Examples are current and reflect the most expensive contract option. Response: The Examples have been updated and reflect the most expensive contract option. 4.Portability Disclosure has been added to the Termination section to address potential consequences. 5.Financial Statements, Exhibits, and Other Information Any omitted financial statements, exhibits, consents, and other required disclosure must be included in post-effective amendments to these registration statements. All required financial statements, exhibits, consents and other disclosure will be filed with the next post-effective amendments. 6. Tandy Representations In regards to the referenced filings, The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account L (together “Lincoln”) acknowledge the following: · The action of the Commission or the Staff in declaring these filings effective does not foreclose the Commission from taking any action with respect to the filings; · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filings; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 260-455-3917 with any questions or additional comments. Sincerely, Mary Jo Ardington Associate General Counsel Lincoln Secured Retirement IncomeSM Version 1 Lincoln National Variable Annuity Account L Group Variable Annuity Contract Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
